                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

MICHAEL CLINTON ELEOPOULOS                                                                   PLAINTIFF

v.                                                                                   No. 1:21CV47-DAS

LEE COUNTY TUPELO ADULT JAIL, ET AL.                                                     DEFENDANTS


                          ORDER REQUIRING PLAINTIFF TO NAME
                            VALID DEFENDANT WITHIN 21 DAYS

        The plaintiff in this case has named only the “Lee Co Tupelo Adult Jail” and “Medical Dept”

as defendants in this case; however, neither of these entities is a proper defendant in a case proceeding

under 42 U.S.C. § 1983. As such, the plaintiff must name at least one valid defendant and explain

how that defendant participated in the events giving rise to this suit. The deadline for identifying a

valid defendant to the court is 21 days from the date of this order. Failure to comply with this order

will result in the dismissal of this case without prejudice under Fed. R. Civ. P. 41(b) for failure to

prosecute and failure to comply with an order of the court.

        SO ORDERED, this, the 15th day of July, 2021.



                                                          /s/ David A. Sanders
                                                          DAVID A. SANDERS
                                                          UNITED STATES MAGISTRATE JUDGE
